                                                                                     Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                 250 Hudson Street, 8th Floor
                                                                                                   New York, NY 10013-1413
                                                                                                             t 212.355.9500
                                                                                                             f 212.355.9592




                                                                                                          Rachel Geman
                                                  June 17, 2020                                                 Partner
                                                                                                      rgeman@lchb.com



VIA ECF

Hon. Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East, Courtroom 4F
Brooklyn, New York 11201

                   Re: Evans v. SPS, Inc., et al., Case No. 2:18-cv-05985-PKC-SMG

Dear Judge Chen:

       We represent Plaintiffs and the Proposed Class. We write to request that the Court or a
Magistrate Judge hold an initial case management conference in the above-referenced matter.
While the Defendants’ motions to dismiss are pending (see Dkt Nos. 41-49 1), Plaintiffs
respectfully submit that a telephonic conference will facilitate the case’s progression
nonetheless.

                                                      Respectfully submitted,



                                                      Rachel Geman
RG/wp

cc: All Counsel of Record (via e-mail)

2000910.1




1   The parties also filed requests for judicial notice in connection with the briefing.



San Francisco                      New York                    Nashville                    www.lieffcabraser.com
